In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-13-00032-CR



        ROBERT LYNN MCCARVER, Appellant

                            V.

           THE STATE OF TEXAS, Appellee



          On Appeal from the 6th District Court
               Red River County, Texas
               Trial Court No. CR01229




       Before Morriss, C.J., Carter and Moseley, JJ.
        Memorandum Opinion by Justice Moseley
                                     MEMORANDUM OPINION
           In the fall of 2011, after pleading guilty to the offense of child endangerment, 1 Robert

Lynn McCarver was placed on deferred adjudication community supervision for a period of four

years, was ordered to pay a $50.00 Crime Stoppers’ fee and was ordered to serve seventy-five

days in jail as a condition of community supervision. 2

           In September 2012, the State filed a motion to proceed with adjudication, alleging

McCarver was delinquent in the payment of court costs. The motion further alleged McCarver

made a terroristic threat in April 2012, committed the offense of harassment in May 2012, and

committed assault causing bodily injury in August 2012. McCarver thereafter signed written

plea admonishments, indicating a plea of true to allegations one (failure to pay court costs) and

four (assault causing bodily injury) and seeking sentencing by the court. 3

           During the revocation hearing, McCarver pled true to allegations one and four, and a

written judicial confession to these allegations, signed by McCarver and his attorney, was

admitted into evidence without objection.              The trial court revoked McCarver’s deferred

adjudication community supervision, adjudged him guilty of child endangerment, and sentenced

him to two years’ incarceration. McCarver stated, in open court, that trial counsel advised him


1
    TEX. PENAL CODE ANN. § 22.041 (West 2011).
2
 An amended order of deferred adjudication was entered on the same day as the original order, supplementing
conditions of community supervision to reflect that the State did not object to work release. Approximately one
month later, the State moved to proceed with adjudication, alleging McCarver violated the terms of his community
supervision by failing to abstain from the use of alcoholic beverages on December 10, 2011, when McCarver
reported to the jail from work release and had been drinking alcohol. McCarver’s community supervision was
modified to require that he serve 130 days in the Red River County Jail.
3
 Paragraph one of the motion to revoke claimed McCarver was delinquent in the payment of court costs, paragraph
two claimed McCarver committed the offense of harassment while on community supervision, paragraph three
claimed McCarver committed the offense of terroristic threat while on community supervision, and paragraph four
claimed McCarver committed the offense of assault causing bodily injury while on community supervision.

                                                       2
of the rights that would be waived on signing the admonishment and, further, that he explained

the effect of waiving those rights.              McCarver indicated that he fully understood the plea

admonishment and had no questions concerning the admonishment or the hearing. McCarver

pled true, in open court, to allegations number one and four, as set out in the motion to revoke.

McCarver pled not true to allegations two and three of the motion. 4

           McCarver’s complaints stem from the fact that the adjudication hearing actually

encompassed four independent motions to adjudicate. The instant matter involves adjudication

for the offense of child endangerment in trial court cause number CR01229. The three remaining

matters involve adjudication for the offense of aggravated assault, 5 and two adjudications for the

offense of deadly conduct. 6 Each of the trial court matters included a motion to adjudicate.

McCarver pled true to allegations one and four of each of the motions to adjudicate. While

paragraph one in each such motion is identical (except as to amount), paragraph four is not. The

first allegation in each motion states that McCarver was delinquent in the payment of court costs.

Allegation four in the motion to adjudicate in this matter claimed that McCarver violated the

terms of his community supervision by committing the offense of assault causing bodily injury.

However, paragraph four of the motion to revoke in trial court cause number CR01215 states that




4
    The State abandoned allegations two and three.
5
 The judgment adjudicating guilt in trial court cause number CR01260 is the subject of a separate opinion, of even
date, bearing appellate cause number 06-13-00033-CR.
6
 The judgment adjudicating guilt in trial court cause number CR01215 is the subject of a separate opinion, of even
date, bearing appellate cause number 06-13-00030-CR. The judgment adjudicating guilt in trial court cause number
CR01228 is the subject of a separate opinion, of even date, bearing appellate cause number 06-13-00031-CR.
                                                        3
McCarver failed to pay a Crime Stoppers’ fee—an allegation not contained in the underlying

motion to adjudicate. 7

        Based on this difference, McCarver contends that he could not have voluntarily,

knowingly, and intelligently entered a plea of true because the record does not reflect that he

fully understood the nature of the accusations against him. In a similar vein, McCarver contends

the trial court erred in accepting his plea of true because it was ambiguous. This, he claims, was

a violation of his due process rights. 8

        We addressed these issues in detail in our opinion of this date on McCarver’s appeal in

cause number 06-13-00030-CR. For the reasons stated therein, we likewise conclude that error

has not been shown in this case.

        We affirm the judgment of the trial court.



                                                     Bailey C. Moseley
                                                     Justice

Date Submitted:           August 7, 2013
Date Decided:             August 8, 2013

Do Not Publish




7
 We take judicial notice that allegation four in the motions to adjudicate filed in trial court cause numbers CR01228
and CR01260 stated that McCarver committed the offense of aggravated assault while on community supervision.
We take judicial notice that allegation four in the motion to adjudicate filed in trial court number CR01215 stated
that McCarver failed to pay a Crime Stoppers’ fee. See TEX. R. EVID. 201 (concerning judicial notice of
adjudicative facts).
8
 The State asks that we modify the judgment to reflect a conviction for child endangerment. The record includes a
judgment adjudicating guilt for deadly conduct, which is incorrect. However, that judgment was amended on
December 12, 2012, to reflect a conviction for child endangerment. This judgment is not file stamped.
                                                         4